CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #496/498 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated January 29, 2013 on the financial statements and financial highlights of the PIA BBB Bond Fund and the PIA MBS Bond Fund, each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 27, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #496/498 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated January 29, 2013 on the financial statements and financial highlights of the PIA Short-Term Securities Fund and the PIA Moderate Duration Bond Fund, each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 27, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #496/498 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated January 29, 2013 on the financial statements and financial highlights of the PIA High Yield Fund, a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 27, 2013
